Citation Nr: 1118336	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-27 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to extension beyond December 20, 2007 of the delimiting date for the receipt of educational assistance benefits under Chapter 30, Title 38, United States Code, (Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The appellant is a Veteran who had active military service from December 28, 1993 to December 19, 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 administrative decision by the Department of Veterans Affairs (VA) St. Louis, Missouri Regional Office (RO).  In his August 2009 VA Form 9, the Veteran requested a Travel Board hearing.  In a September 2009 communication, he requested "a hearing as soon as possible."  In a November 2009 communication the Veteran's representative requested that the "BVA hearing and any other local scheduled hearings" be cancelled.  


FINDINGS OF FACT

1.  The Veteran served on active duty from December 28, 1993 to December 19, 1997; it is neither claimed nor shown that he had any subsequent active duty.

2.  A ten year period following the date of the Veteran's discharge from active service lapsed December 20, 2007; therefore, such date was the Veteran's basic delimiting date for receipt of VA Chapter 30 educational benefits.

3.  The Veteran was not prevented, by physical or mental disability not the result of willful misconduct from initiating or completing his chosen education program prior to the December 20, 2007 delimiting date.


CONCLUSION OF LAW

Extension of the Veteran's delimiting date for Chapter 30, Title 38, United States Code, educational assistance benefits beyond December 20, 2007 is not warranted.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  In the present case, no VCAA notice was sent to the Veteran.  

The United States Court of Appeals for Veterans Claims has held that the VCAA notification requirements do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v.  Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Further, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.   Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist.

Legal Criteria, Factual Background, and Analysis

In September 2001, the Veteran applied for Chapter 30 benefits for enrollment at Sullivan University for the period September to December 2001.  In June 2005, VA received an Enrollment Certification from Lexington School of Recording Arts for enrollment for the period June 2005 to January 2006.  In September 2006 VA received an Enrollment Certification for Training Other Than Apprenticeship or Other On-The-Job, Flight, or Correspondence Training from Kentucky College of Barbering for enrollment for the period September 2006 to September 2007.  In March 2007 VA received a Notice of Change in Student Status from Kentucky College of Barbering showing that the Veteran's enrollment was terminated because the "student never came" and his last date of attendance was September 12, 2006.  In March 2007, VA received another Enrollment Certification for Training Other Than Apprenticeship or Other On-The-Job, Flight, or Correspondence Training from Kentucky College of Barbering for enrollment for the period April 2007 to February 2008.  In a March 2007 Request for Change of Program or Place of Training, the Veteran requested enrollment at Kentucky College of Barbering and stated that he stopped training at Sullivan Univeristy in March 2003.  In September 2007, VA received Notice of Change in Student Status showing that the Veteran's enrollment at Kentucky College of Barbering had been terminated due to unsatisfactory attendance, conduct, or progress and his last date of attendance was in July 2007.  

In an October 2008 communication, the Veteran explained that he had not attended the Kentucky College of Barbering because he had been falsely accused and incarcerated.  He further explained that all the charges were dismissed and he only had "six months" to finish the program.  [Notably, the Veteran subsequently provided a notarized statement (from the accuser) certifying that he had been falsely accused and copies from "CourtNet Criminal History Record - Not An Official Court Record" showing that the charges against him had been dismissed.]  In a January 2009 communication, the Veteran requested extension of his G.I. Bill benefits.  The Veteran contends that eligibility should be extended past the delimiting date of December 20, 2007, as he "had no choice but to finish the process of the courts (Justice System)."  

The appellant was separated from active duty on December 19, 1997.  The law provides a ten-year period of eligibility during which an individual may use his entitlement to educational assistance benefits; that period begins on the date of the veteran's last discharge from active duty.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050.  There is no evidence of record to demonstrate any active duty after December 19, 1997.

VA law and regulations provide that an extended period of eligibility may be granted when it is determined that the veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible.  38 C.F.R. § 21.7051(a)(2).  It is not alleged that the Veteran suffered from a physical or mental disability; he contends that he did not complete his barbering training program because he was incarcerated as a result of being falsely accused and had to complete the judicial process until charges against him were dismissed.  

The legal criteria governing the payment of VA education benefits are specific and unambiguous; the Board is bound by them.  As the evidence does not show (nor does he allege) that the Veteran had a physical or mental disability that precluded his participation in his chosen education program prior to the December 20, 2007 delimiting date, the criteria for extension of the December 20, 2007 Chapter 30 delimiting date are not met.  In the absence of a physical or mental disability that precluded participation in an education program, there is no legal authority for extension of the delimiting date for the payment of Chapter 30 education benefits.  The Board  is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of the law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].  As the law is dispositive in this matter, the Veteran's claim seeking extension of the delimiting date for his receipt of Chapter 30 education benefits beyond December 20, 2007, must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Extension of the delimiting date for the Veteran to receive VA Chapter 30 education benefits beyond of December 20, 2007, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


